Appeal by the defendant from a judgment of the Supreme Court, Kings County (Kooper, J.), rendered August 18, 1983, convicting him of robbery in the first degree (four counts), robbery in the second degree (two counts), and assault in the first degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
During the trial, one of the complainants and the arresting officer testified that the defendant had numerous tattoos on his arms and body. A photograph of the defendant, taken after his arrest, was offered into evidence for the purpose of establishing the defendant’s appearance at the time of the robbery. Thus, the admission of the photograph was not error (see, People v Logan, 25 NY2d 184, 194, cert denied 396 US 1020; People v Laguer, 58 AD2d 610). *688A photograph of one of the victims taken at the hospital was also properly received into evidence. An oral surgeon described the appearance and fracture of the victim’s jaw. The photograph, therefore, served to corroborate the dentist’s testimony and was not admitted for the sole purpose of arousing the emotions of the jury and prejudicing the defendant (see, People v Corbett, 68 AD2d 772, 779, affd 52 NY2d 714).
Having failed to object to the prosecutor’s summation comments concerning the credibility of one of the People’s witnesses, the defendant failed to preserve his claim for appellate review (see, People v Lafayette, 118 AD2d 593). In any event, the prosecutor’s remarks were within the bounds of permissible argument in response to comments by defense counsel in his summation (see, People v Galloway, 54 NY2d 396, 399; People v Pearson, 118 AD2d 737, lv denied 67 NY2d 1055). Niehoff, J. P., Lawrence, Kunzeman and Sullivan, JJ., concur.